Citation Nr: 0619016	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome.

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for respiratory 
disorder, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to 
August 1960 and from September 1962 to October 1962 and also 
served in the Army National Guard.  His National Guard 
service includes active duty for training (ACDUTRA) from July 
8, 1978, to July 22, 1978, and he retired in April 1985.

This appeal arises from an April 2002 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans' Affairs (VA) which denied service connection for 
hearing loss due to lightning strike, anxiety attacks due to 
lightning strike, legs jumping due to lightning strike, and 
asbestosis due to lightning strike.  

In April 2004 the Board remanded this case to the RO for 
further development and recharacterized the issues as 
entitlement to service connection for restless leg syndrome, 
bilateral hearing loss, an anxiety disorder, and a 
respiratory disorder claimed as asbestosis.  After the RO 
attempted the requested development, the RO granted service 
connection for bilateral hearing loss in a decision dated in 
February 2006 and continued the denial of service connection 
in the other three claims.  Those claims therefore remain 
before the Board.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of restless 
leg syndrome or other impairment of the legs that was present 
during any period of service or that is otherwise related to 
the appellants service.

2. A chronic anxiety disorder, not otherwise specified, was 
not present during active service or for many years following 
service.

3.  The veteran does not have a current diagnosis of 
asbestosis or any other asbestos-related respiratory 
condition.


CONCLUSIONS OF LAW

1.  Restless leg syndrome was not incurred or aggravated 
during the veteran's service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  An anxiety disorder was not incurred or aggravated during 
the veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  Breathing problems due to exposure to asbestos were not 
incurred or aggravated during the veteran's service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that service connection is warranted for 
restless leg syndrome, an anxiety disorder, and a respiratory 
disorder, claimed as asbestosis.

The veteran's service medical records showed that he reported 
being struck by lightning in July 1978 while training with 
the Army National Guard and that he complained of back and 
leg pain since that time.  A periodic examination during the 
veteran's service in the Army National Guard, dated in 
February 1984, showed bilateral inspirational rhonchii and 
chronic bronchitis.

A January 1979 radiographic report of the veteran's chest 
showed an impression of bilateral apical interstitial 
changes.  The examiner believed that, although this may 
represent scarring from previous inflammatory disease, the 
veteran should be screened for possible industrial exposure 
and subsequent pneumoconiosis.  Active inflammation such as 
tuberculosis could not be entirely excluded.

The veteran underwent a VA examination in August 1979.  Chest 
X-rays contained in that report showed that there was some 
bilateral apical pleural thickening and some interstitial 
coarsening of the apices which probably represented chronic 
scarring "but of course this cannot be said with certainty 
without old films for comparison or correlation."  Otherwise 
the chest X-rays were unremarkable.  In the box reserved for 
examination of the respiratory system the examiner noted a 
negative examination.

The August 1979 VA examination report also contained a 
consultation from a neurosurgeon, who was of the opinion that 
there was no evidence of central nervous system impairment.

A VA psychiatric consult dated in December 1979 showed that 
the examiner believed the veteran gave "only mild evidence 
of anxiety."  The examiner did not diagnose the veteran with 
an anxiety disorder.

Progress notes from Keesler Air Force Base (Keesler AFB) 
dated between May 1999 and January 2002 showed various 
complaints and diagnoses.  A February 2000 progress note 
showed an assessment of "anxiety attacks (periodic)."  A 
March 2000 note showed that the examiner gave an assessment 
of "anxiety attacks/anxiety disorder" and questionable 
underlying depression.  

In April 2000 a progress note from Keesler AFB showed that 
the examiner observed that a chest X-ray showed pleural 
calcifications, left lateral chest, and density in the upper 
right lung.  The examiner gave an assessment of pleural 
calcifications, lung densities times 2, and ordered a chest 
CT.  A May 2000 CT of the lungs showed impressions of 
bilateral nonspecific apical fibronodular pleural parenchymal 
changes; noncalcified pleural plaques most likely 
representing noncalcified asbestos related pleural plaque; 
and mediastinal adenopathy at the upper limits of normal.  In 
June 2000 a note showed that the veteran asserted that he had 
asbestosis secondary to his job, where he asserted he worked 
with asbestos from 1957 to 1983.  A CT of the chest 
demonstrated nonspecific inflammatory changes, apical 
plaques, questionable bullous paranchymal mass and medistinal 
adenopathy bilaterally.  The examiner gave an assessment of 
pleural thickening secondary to asbestos exposure.  A June 
2000 Radiographic report regarding the veteran's chest found 
underlying fibrotic changes within the lungs.  A density was 
re-identified over the anterior first rib on the right side, 
unchanged in appearance.  There was pleural thickening with 
the left apex.  No new infiltrates were seen.  In April 2001 
a note showed a diagnosis of bronchitis.  

In December 2000 a progress note from Keesler AFB showed that 
the veteran's prior medical history included 
"asbestos/lungs" and the examiner gave an assessment of 
anxiety.  A July 2001 note showed assessments of anxiety 
disorder and benign prostate hypertrophy.  A September 2001 
note showed that the veteran had a prior medical history of 
anxiety.  A December 2001 progress note showed that the 
veteran complained of his legs "jumping" at night.  A 
progress note dated in January 2002 from Keesler Air Force 
Base showed impressions, in part, of restless leg syndrome, 
anxiety attacks, and sleep apnea.

A VA Mental Disorders examination report dated in June 2005 
showed that on mental status examination the veteran was 
alert and oriented to time, place and person.  He was 
casually dressed and well groomed.  He was cooperative and 
attentive during the interview, with no guarding or 
evasiveness.  The examiner found that the veteran's eye 
contact was adequate, his psychomotor activity was normal, 
and that the veteran described his mood as "good."  His 
affect was pleasant with normal range and appropriate to the 
speech content and stated mood.  The veteran's speech was 
normal in amount, rate and rhythm and his thought processes 
were goal directed and coherent.  He denied suicidal or 
homicidal ideation or plan.  There was no evidence of 
obsessions or compulsions.  He also denied audio or visual 
hallucinations.  The veteran's memory was intact for recent 
and remote events, his ability to abstract was normal, and 
his insight was fair.  Regarding the veteran's judgment, the 
examiner believed that the veteran appeared to be able to 
protect himself from common dangers.  The examiner gave the 
veteran an Axis I diagnosis of Anxiety Disorder Not Otherwise 
Specified, in remission.  The examiner reported that the 
veteran's psychiatric symptoms were not due to his military 
service, during which time he was struck by lightening.

In June 2005 the veteran also underwent a VA examination for 
his respiratory condition.  The examiner found that the 
veteran's lungs were clear to auscultation and percussion 
without rales, rhonchii or wheezes.  There was no 
prolongation of the expiratory phase.  There was no increase 
in his "AP diameter."  There was no peripheral edema or 
clubbing.  The examiner noted that a high resolution CT chest 
scan, PFT's and labs had been reviewed.  The examiner's 
diagnosis found no objective evidence of asbestosis per CT 
chest scan, high resolution CT chest scan, and PFT's.  The 
examiner diagnosed sleep apnea (on intermittent CPAP); mild 
COPD not due to asbestos exposure; and pulmonary nodules, 
etiology unknown.  The examiner also discussed a June 2000 
consult that diagnosed pleural thickening secondary to 
asbestos exposure and noted that a definitive diagnosis of 
asbestosis was not made.  A high resolution CT chest scan was 
more sensitive and specific for the diagnosis of asbestosis.  
The examiner noted that the high resolution CT scan did not 
show any interstitial changes consistent with asbestosis.  
The veteran did not have any pleural plaques or calcification 
noted.  He did have some pleural thickening in both upper 
hemithraces, but asbestos related changes were more of a 
lower lobe involvement.  The veteran's PFT's were not 
restrictive as they would be in asbestosis.  The examiner 
therefore concluded that the veteran had no evidence of 
asbestosis as shown by high resolution CT chest scan and 
PFT's.

A June 2005 VA examination report regarding the veteran's 
claim for restless leg syndrome showed that the veteran had a 
normal gait and station.  The examiner noted that the veteran 
seemed very fidgety, almost choreiform during the interview, 
but that all disappeared during the physical exam.  No 
myoclonic jerks were observed outside of voluntary movements 
when the veteran was asked to simulate the movements he 
experiences at night.  Cranial nerves were grossly intact.  
"Motor" was 5/5 with normal tone, bulk, and coordination.  
Reflexes were 1-2+ and equal.  The examiner assessed the 
veteran with nocturnal myoclonus.  The examiner did not 
believe the veteran's history was consistent with restless 
leg syndrome and observed that myoclonus was a fairly common 
disorder on its own, but could result from central nervous 
system damage, usually at the cortical level.  Given the 
entry and exit site where the lightning struck the veteran, 
based upon the veteran's history and description, central 
nervous system damage would be very unlikely in his case.  By 
the veteran's description, and subsequent neurologic 
examinations, there was also no evidence of any central 
nervous system damage due to the lightning strike.  The 
examiner therefore believed it was less likely that the 
veteran's myoclonus was secondary to the lightning strike.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2004). ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes. 38 
C.F.R. § 3.6(c)(1) (2004). Presumptive periods do not apply 
to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Both the presumption of soundness and 
the presumption of service connection for a disorder 
manifested within a specified presumptive period after 
service, however, apply only to periods of active duty. 
Paulson v. Brown, 7 Vet. App. 466 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A.  Restless Leg Syndrome

The Board finds that service connection for service 
connection for restless leg syndrome is not warranted.  There 
is no current diagnosis of restless leg syndrome on record.  
Instead, the June 2005 VA examination report showed that the 
examiner diagnosed the veteran's condition as nocturnal 
monoclonus, which the examiner did not believe was related to 
the veteran being struck by lightening in service.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board also notes that the first report of "restless leg 
syndrome" comes in a progress note from Keesler AFB dated in 
January 2002, approximately 38 years after the veteran's 
final separation from active duty and 17 years after his 
retirement from the Army National Guard.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Finally, the Board finds that there is no 
competent evidence in the record to show that the veteran's 
neurological condition affecting the leg, regardless of the 
diagnosis, is related to service.  Accordingly, the veteran's 
claim must be denied.

B.  Anxiety Disorder

The Board finds that service connection for an anxiety 
disorder must be denied.  Though records from the period of 
the veteran's national guard service showed "only mild 
evidence of anxiety," the veteran's service medical records 
showed no complaint, diagnosis, or treatment of a chronic 
anxiety disorder.  Assuming, for the sake of argument, that 
the March 2000 progress note from Keesler AFB that gave an 
impression of "anxiety attacks/anxiety disorder" 
constitutes a diagnosis of a chronic anxiety disorder, the 
first record of such diagnosis comes at least 37 years 
following his separation from active service in 1962 and 
approximately 15 years following his retirement from the Army 
National Guard in April 1985.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson.  Finally, the Board finds that there is 
no competent evidence in the record to show that the 
veteran's chronic anxiety disorder is related to his active 
service.  Accordingly, the veteran's claim must be denied.

C.  Respiratory Disorder Claimed As Asbestosis

The Board finds that service connection for service 
connection for breathing problems due to asbestos exposure is 
not warranted.  The June 2005 VA examination report, the most 
recent evidence of record, shows that the veteran does not 
have a current diagnosis of asbestosis.  See Gilpin.  
Instead, the June 2005 report showed diagnoses of sleep apnea 
(on intermittent CPAP); mild COPD not due to asbestos 
exposure; and pulmonary nodules, etiology unknown.  The 
veteran's claim for service connection for asbestosis, or any 
respiratory condition due to asbestos exposure, must 
therefore be denied.

D.  Conclusion

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in January 2002, October 2002, and May 2004.  
The May 2004 letter satisfied element (1) by informing the 
veteran that evidence that he had an injury or disease that 
began in service, that he had a current disability, and that 
there was a relationship between his current disability and 
his in-service disease or injury was necessary to establish 
his claim for service connection.  The May 2004 letter 
satisfied element (2) by informing the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to get any 
records not held by a Federal agency.  The May 2004 letter 
satisfied element (3) by informing the veteran and his 
representative that it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  With respect to element (4), 
the Board notes that the AMC's May 2004 letter contained a 
specific request that the appellant send VA any evidence that 
pertained to his claim to VA.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA, 
in particular element (4).  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.

In this case, the January 2002, October 2002, and May 2004 
letters were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letters fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Therefore, the timing-of-notice error was nonprejudicial in 
this case.  In light of the content-complying notice that the 
RO provided prior to sending the case to the Board for de 
novo review, the appellant was not prejudiced by the delay in 
providing content-complying notice, because, under these 
circumstance, the error did not affect the essential fairness 
of the adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded VA examinations.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board acknowledges that the veteran's SSA records were not 
obtained.  However, VA attempted to obtain them and received 
notice in May 2004 that they were unavailable.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for restless leg syndrome 
is denied.

Entitlement to service connection for anxiety disorder is 
denied.

Entitlement to service connection for a respiratory disorder 
claimed as asbestosis is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


